                Case 4:20-md-02951-HSG Document 19 Filed 09/03/20 Page 1 of 2
                                                                                                                     Reset Form

 1                                           UNITED STATES DISTRICT COURT
 2                                       NORTHERN DISTRICT OF CALIFORNIA
 3                                                            )
     In re StubHub Refund Litigation
                                                              )   Case No: PG-HSG
 4                                                            )
                                              Plaintiff(s),   )   APPLICATION FOR
 5                                                            )   ADMISSION OF ATTORNEY
              v.
                                                              )   PRO HAC VICE
 6                                                            )   (CIVIL LOCAL RULE 11-3)
                                                              )
 7                                                            )
                                              Defendant(s).
                                                              )
 8

 9    ,(PLOLH(2 7RROHDQDFWLYHPHPEHULQJRRGVWDQGLQJRIWKHEDURI,OOLQRLVKHUHE\
      UHVSHFWIXOO\DSSO\IRUDGPLVVLRQWRSUDFWLFHSURKDFYLFHLQWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD
10
      UHSUHVHQWLQJ6WXE+XE,QFDQG/DVW0LQXWH7UDQVDFWLRQV,QFLQWKHDERYHHQWLWOHGDFWLRQ0\
11    ORFDOFRFRXQVHOLQWKLVFDVHLV:LOOLDP3'RQRYDQ-UDQDWWRUQH\ZKRLVDPHPEHURIWKHEDURI
      WKLV&RXUWLQJRRGVWDQGLQJDQGZKRPDLQWDLQVDQRIILFHZLWKLQWKH6WDWHRI&DOLIRUQLD
12
       MY ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    McDermott Will & Emery LLP                                   McDermott Will & Emery LLP
      444 West Lake Street, Suite 4000, Chicago, IL 60606          2049 Century Park East, #3200, Los Angeles, CA 90067
14
       MY TELEPHONE # OF RECORD:                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 984-7782                                               (310) 788-4121
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    eotoole@mwe.com                                              wdonovan@mwe.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6330228      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 6HSWHPEHU                                                 Emilie E. O'Toole
22                                                                                             APPLICANT

23
                                            ORDER GRANTING APPLICATION
24                                    FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Emilie E. O'Toole                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 9/3/2020
                                                                        UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
Case 4:20-md-02951-HSG Document 19 Filed 09/03/20 Page 2 of 2
